Citation Nr: 9904873	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  91-50 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left knee disorder.  

Entitlement to service connection for a right knee disorder.  

Entitlement to service connection for a back disorder.  

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
September 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.  

By rating action in January 1990, the RO denied service 
connection for a psychiatric disorder, classified as a 
passive aggressive personality, on the basis that this 
psychiatric entity could not be service connected, as it was 
a "constitutional or development" abnormality.  Service 
connection was also denied for pes planus and a left eye 
cataract.  Following appropriate notice, the veteran failed 
to timely appeal, and that determination became final.  His 
application to reopen the claims was received in May 1991, 
along with claims for service connection for cardiovascular, 
bilateral knee and back disorders.  The back and knee 
disorder claims had been deferred by the RO in its January 
1990 rating action.  

During a personal hearing at the Board in June 1992, the 
veteran clarified the issues he was appealing.  The case was 
remanded by the Board in August 1992 for additional medical 
records the veteran had indicated were available, VA 
orthopedic and psychiatric examinations, and a 
ophthalmologist's opinion on the veteran's claim that his 
left eye cataract was induced by "sighting weapons" during 
active service.  

The veteran was then contacted by the Board in March 1995 to 
be informed that the Board member who presided at his 
personal hearing in June 1992 was no longer with the Board, 
and to find out whether he desired another Board hearing on 
his appeal.  He replied in the affirmative, and wanted the 
hearing to take place at the RO.  Accordingly, the claim was 
remanded for this purpose in April 1995.  

Because the ophthalmologist's opinion requested in the 
Board's August 1992 remand was not obtained, and the 
veteran's representative raised this matter and also 
requested that, even though the veteran failed to appear for 
the personal hearing before the Board for which the case had 
been remanded in April 1995, he still wanted the opportunity 
to have the hearing, the Board remanded the case again in 
February 1996.  The personal hearing before a Board member at 
the RO was conducted in August 1995.  

By Board decision in April 1997, the claim for service 
connection for a cardiovascular disorder was denied as not 
well grounded, the claims for service connection for 
psychiatric and pes planus disorders were reopened on the 
basis of new and material evidence having been received, 
service connection for pes planus was granted based on all 
the evidence, both new and old, and the claim to reopen the 
issue of entitlement to service connection for left eye 
cataract was denied on the basis that new and material 
evidence had not been received.  That decision remanded the 
issues of entitlement to service connection for bilateral 
knee, back and psychiatric disorders because of additional 
evidence received and for de novo adjudication of the issue 
of service connection for a psychiatric disorder.  The 
veteran was requested to provide additional medical evidence.  
VA psychiatric and orthopedic rating examinations were 
requested, to include medical opinions on the etiology of the 
pertinent disorders.  

Since the Board's April 1997 decision and remand, the Board 
member who presided at the personal hearing in August 1995 
has left the Board.  The veteran was advised of this in 
September 1998 and sent a form whereby he could request 
another hearing, not request another hearing, or not respond 
at all, in which event, after 30 days, the Board would assume 
that he did not want another hearing, and proceed with the 
case.  The veteran did not respond.  

Inasmuch as the directives in the April 1997 remand have been 
substantially complied with, the Board will proceed with an 
appellate decision on the issues, entered below.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by the VA.  

2.  Left knee symptomatology that was shown during active 
service resolved completely without residual disability; the 
current degenerative changes and medial compartment narrowing 
of the left knee were first manifested many years following 
active service and were not due to any left knee disease or 
injury during such service.  

3.  Right knee symptomatology that was shown during active 
service resolved completely without residual disability; the 
current manifestations classified as Pelligrini-Stieda 
disease of the right knee were first manifested many years 
following active service and were not due to any right knee 
disease or injury during such service.  

4.  Lumbosacral spine symptomatology that was shown during 
active service resolved completely without residual 
disability; the current generalized degenerative arthritis of 
the lumbosacral spine with disc space narrowing and sclerosis 
was first manifested many years following active service and 
was not due to any lumbosacral spine disease or injury during 
such service.  

5.  The only psychiatric abnormality manifested during the 
veteran's active service was classified as a chronic, 
passive-aggressive personality disorder.  

6.  Current psychiatric symptomatology, variously classified, 
is shown to have originated long after active service and is 
not shown to be due to any neuropsychiatric disease or injury 
during active service.  


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303 (a), (b), (d), 
3.307, 3.309 (1998).  

2.  A chronic right knee disorder was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303 (a), (b), (d), 
3.307, 3.309 (1998).  

3.  A chronic lumbosacral spine disorder was not incurred in 
or aggravated by active service, and arthritis may not be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303 (a), (b), (d), 
3.307, 3.309 (1998).  

4.  A chronic psychiatric disorder for VA compensation 
purposes was not incurred in or aggravated by active service; 
nor may service conection be presumed for psychosis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show, in January 1950, that the 
veteran experienced back problems after lying down in a field 
on bivouac maneuvers.  

The veteran had been unable to get up for reveille.  He 
reportedly had had no back injury or problem previously.  He 
described his back as weak since the bivouac incident.  He 
complained of some pain at the waist level and the inability 
to straighten-up fully.  On the physical examination, he 
stood erect with no deviation or kyphosis.  Forward and 
backward motion were termed slightly restricted.  Slight 
muscle spasm was detected.  He was described as underweight 
and not looking strong.  Mild lumbar back strain was 
diagnosed.  In August 1950, history was recorded of recurrent 
back pain since a troop jump in July 1950.  He received 
diathermy treatments of the lower back.  His chief complaint 
was difficulty getting up after lying down.  Back sprain was 
recorded.  

In February 1951, the veteran slipped and fell on some ice, 
reportedly bruising his back over the site of a previous 
"fracture" nine months previously.  He was hospitalized for 
three days.  Some tenderness over the lumbar region of the 
back was elicited.  There was no mass, deformity or loss of 
motion.  Straight leg raising was termed good.  Reflexes were 
termed physiological.  He stated that he had injured his back 
at jump school in "1944."  Bed rest reduced his symptoms.  
X-ray examination revealed no gross pathology.  He was 
discharged to duty with a diagnosis of contusion of the back 
in the lumbar region.  At that time, no pain or tenderness of 
the lumbar spine was elicited and he was described as 
asymptomatic with full range of motion.  

In May 1951, a 2- year history of low back pain was reported 
with a finding of upper left sided myositis.  General 
discharge and re-enlistment examinations in September and 
October 1951 showed normal clinical evaluations of the lower 
extremities and spine.  In March 1952, he reportedly had a 
headache and dizziness from an injury on a jump in February 
1952.  The ears, nose and throat were injected.  Tenderness 
was elicited over the sinuses.  A skull X-ray in March 1952 
showed no evidence of fracture, old or recent, but there was 
a suggestion of calcification in the superior mid-section of 
the skull, which possibly warranted further investigation.  

The veteran was seen for headaches and eye strain in 
September 1952.  Skull X-ray and an eye examination were 
recommended.  Later in September 1952, he reportedly injured 
his back when he fell on a chair.  He was treated with 
wintergreen liniment and heat.  In August 1953, he sustained 
a contusion of the back when playing football.  He was 
treated with bed rest and aspirin, phenacetin and caffeine 
(APC) tablets and returned to duty 6 days later.  In 
September 1953, he was seen for acute myositis of the lumbar 
muscles, organism reportedly unknown.  He was treated with 
bed rest and returned to duty 2 days later.  In June 1955, he 
suffered a contusion of the right knee and was treated with 
an ace bandage.  

In July 1956, he complained that his knees dislocated 
occasionally and the last time was three days previously.  
The examination was termed negative.  Fibular casts and 
return in a month were recommended.  He was prescribed 
codeine.  No swelling was shown.  In August 1956, he 
complained of leg aching and painful feet.  In January 1958, 
he complained of bilateral knee pain and dislocations.  
Severe right knee pain due to dislocation with some swelling 
was recorded.  Instability of the right knee could not be 
demonstrated, passively.  Moderate quadriceps atrophy was 
shown.  Whirlpool treatment was recommended.  

The veteran was hospitalized for 9 days in January and 
February 1958 with a diagnosis of incomplete joint 
dislocation and chronic recurrent dislocation of the right 
knee.  The right knee improved somewhat.  Upon hospital 
discharge, it was reported that he had chronic dislocation of 
the right knee of approximately 100 times, with 2 occurrences 
in the previous two weeks and the last occurrence in bed.  He 
reportedly had been told that surgery may be necessary.  
There was no right knee effusion on physical examination.  
Range of motion was termed full.  Ligaments were stable.  

There reportedly had been no cartilage injury.  The patellae 
were shown to be loose, more so on the right.  He was quite 
apprehensive about lateral motion of the right knee and the 
examiner reportedly could almost dislocate the right patella 
but spasms prevented it.  X-ray examination of the knees 
revealed that the joint spaces were well-preserved and no 
abnormalities were noted in the adjacent bony structures or 
surrounding soft tissues.  He was restricted to a light-duty 
status.  

About 7 days later he was seen after another occurrence of 
right patellar dislocation.  He was treated with an ace 
bandage, hot packs and APC's.  He was to continue light duty 
for a week.  He failed to keep a follow-up appointment four 
days later.  

A general clinical evaluation of the lower extremities in May 
1958 was normal.  In August 1958, the veteran's complaints 
included chronic knee pain with chronic incomplete 
dislocation of the right knee joint.  There was no effusion 
of the knee joints but grating on sliding of the "left" 
patella over the joint.  The knee joints were termed stable 
with no limitation of motion.  The impressions included 
osteoarthritis of the right knee.  Pain and infection of the 
knees was later recorded.  Lax patellae were described.  
Somatic complaints were also reported.  

In May 1959, he hurt his knee after falling over a log in the 
field.  The skin was slightly abraded with no swelling and 
good range of motion.  There was some pain on the lateral 
aspect below the patella.  He wanted an ace bandage.  No 
significant injury was found.  In November 1959, he was seen 
for pain that had developed in his left side and back and 
traveled around to the front.  He had thrown-up once but had 
not had diarrhea.  The physical examination was termed 
negative.  His manner was described as somewhat peculiar in 
that he appeared unconcerned.  The impressions were 
questionable gastrointestinal upset and psychogenic 
disturbance.  

A psychiatric evaluation in June 1960 was conducted pursuant 
to early separation of the veteran for unsatisfactory ratings 
and performance and infractions of rules and regulations.  
History showed that he had quit school to work at 14 years of 
age.  He was on his second marriage, which had lasted for 
eight years.  He married the first time at 18 years of age, 
and that marriage lasted two years.  He was shown to be 
cooperative without evidence of any serious underlying 
psychiatric disease.  There was evidence of serious chronic 
personality-behavior problems involving, particularly, 
paranoid, passive-aggressive and anti-social character 
traits.  He seemed quite anxious.  His anxiety and concern 
about his future reportedly seemed appropriate to his 
circumstances.  Chronic, moderate passive aggressive 
personality was diagnosed.  

It was found that the veteran was not psychotic (insane) or 
severely psychoneurotic.  It was further discussed and 
recommended by the examiner that, while a significant chronic 
personality disorder had been diagnosed in the veteran, and 
serious chronic personality problems had been observed, those 
personality-characterologic factors did not, by themselves, 
necessarily preclude reasonably satisfactory service.  It was 
expressed that the decision to administratively separate him 
should be based on Command's awareness of his personality 
disorder and its limitations but mostly on his actual 
observed performance.  Such performance had been viewed as 
unacceptable.  His personality disorder reportedly was not 
modifiable by change in duty station, change in type of duty, 
further counseling or by psychiatric treatment.  It was 
recommended that he be separated for unsuitability due to a 
chronic personality disorder.  

The August 1960 separation examination showed that a 
personality disorder had existed prior to active service, not 
in line of duty.  The general clinical evaluation at that 
time showed that the spine and lower extremities were normal.  
The veteran did complain of eye, ear, nose and throat trouble 
and a "trick" or locked knee.  He reportedly had had the 
usual childhood diseases without sequelae.  His eyes 
reportedly ached occasionally but no disease was found.  In 
September 1960, he was treated for a 2-day headache.  He 
reportedly was very emotionally upset because he had been 
reduced in rank from a sergeant to a private.  He stated that 
he was fed-up and wanted out.  He also displayed tenseness 
and difficulty sleeping.  No other symptoms were specified.  
The examination of his head, eyes, ears, nose and throat was 
termed negative.  He was prescribed Darvon and Equanil.  

United States Public Health Service (USPHS) hospitalization 
was accorded the veteran in September 1964 primarily for 
epigastric pain and in February 1965 primarily for malarial 
symptomatology.  The clinical summaries of those periods of 
hospitalization reflect no complaint, finding or diagnosis of 
any back, knee or psychiatric abnormality.  In November 1967, 
he reportedly was struck in the left leg with great force and 
experienced tenderness and pain in the area.  A left leg 
contusion was found.  In December 1967, he complained of left 
knee pain and fibrositis of the left lower extremity was the 
impression.  

Additional USPHS clinical records indicate that the veteran 
fell in May 1968 and injured his lumbosacral spine.  
Lumbosacral strain with incapacity for work for 10 days was 
shown.  In June 1968, low back pain continued and he still 
could not return to work.  Later in June 1968, back pain had 
not improved.  Lumbosacral strain and anxiety were recorded.  
Lumbosacral strain was shown to have resolved by September 
1968, and he could return to work.  He was hospitalized again 
by USPHS in March and April 1971 for left knee pain.  History 
was recorded that he had fallen and injured the knee in 
January 1971.  He had continued working with persistent left 
knee pain but stopped after two days.  He recalled that the 
left knee had been swollen.  He reported several episodes of 
locking of the left knee.  Full range of left knee motion 
without pain was revealed.  There was no evidence of 
instability.  A questionable positive McMurray's sign was 
elicited, but this reportedly was not dependably reproduced.  
There was no evidence of quadriceps atrophy.  An arthrogram 
was performed on the left knee and showed that the medial and 
lateral menisci appeared to be intact without any tear or 
displacement.  He was sent to Physical Therapy for quadriceps 
strengthening and range of motion exercises.  The final 
diagnosis was status post left knee injury with persistent 
pain.  

USPHS clinical records show, in February 1979, that the 
veteran experienced low back pain after slipping and falling 
on ice aboard a ship.  Low back pain was localized to the 
mid-lumbar spine level.  Trunk range of motion was limited by 
25 percent in forward flexion and lateral flexion with mid-
lumbar spine pain.  In March 1979, low back pain was 
decreasing and range of motion was increasing.  In April 
1979, there was full range of motion of the trunk with lumbar 
spine pain.  There was generalized tenderness of the right 
lumbar spine region.  Only a very low grade low back pain 
persisted.  Return to full duty was planned for May 1979 
after a course of exercises.  Low back syndrome was assessed.  
In June 1980, he reported experiencing a lot of back pain 
following an automobile accident earlier in the month.  He 
reportedly had been rear-ended.  Slight tenderness in the T8 
and T9 region was indicated.  In July 1980, low back pain 
that had been unresponsive to conservative treatment and 
paraspinal muscular tenderness and spasm were shown.  Low 
back strain was assessed.  In August 1980, A. Caputo, M.D., 
reported that the veteran's low back strain reportedly was 
resolving with physical therapy.  

USPHS clinical records show, in April 1981, that the veteran 
reportedly had fallen on an oil-slicked deck and lost 
consciousness for 10 minutes.  There were no neurologic 
sequelae reported.  He was oriented to time, person and place 
with appropriate affect.  Cranial nerves I to XII were termed 
intact.  A nontender skull was assessed.  In February 1982, 
he fell backwards and injured his lower back.  X-rays 
reportedly showed no fracture but arthritis of the lumbar 
spine.  He complained that his low back hurt, bilaterally.  
He also was having headaches but denied blurred vision, 
dizziness, nausea, or vomiting.  Lumbar spine forward flexion 
was to fingertips about 14 inches from the floor with 
increased low back pain.  

Extension was 50 percent of normal with low back pain.  
Rotation was to about 50 percent of normal with increased low 
back pain to the left only.  Lateral flexion was to about 75 
percent of normal with mild discomfort.  Mild thoraco-lumbar 
scoliosis with decreased kyphotic curve of the thoracic spine 
and mild increased lumbar lordosis was shown.  Bilateral, but 
increased on the right, low back pain with testing the left 
hip was reported.  On straight leg raising there was low back 
pain between 80 and 90 degrees, bilaterally.  

There was tenderness to palpation from the left T11 to the 
sacral paraspinals and from the right L4 to the sacral 
paraspinals and bilateral buttocks.  Most pain was in the L5-
S1 paraspinals, bilaterally.  Minimal objective findings with 
a possible soft tissue injury was assessed.  In March 1982, 
the low back was described as still hurting and feeling tired 
but was much improved since the onset of low back pain.  Low 
back pain reportedly occurred with walking too much, but was 
relieved with rest.  

Wyman Park Health System records dated in September 1982 show 
that the veteran sustained strain of the right knee medial 
collateral ligament when he tripped and fell on his knee.  He 
was seen at Mercy Hospital where X-rays were taken and showed 
that the bones of the right knee appeared normal but there 
was a soft tissue calcification adjacent to the medial 
epicondyle of the femur adjacent to the shaft.  It looked 
like a periosteal tear, or minimal cortical tear called 
Pellegrini-Stieda fracture.  

There was questionably moderate tenderness bilaterally and on 
the lateral aspect on palpation.  There was no edema, 
redness, or deformity.  Sensation and neurologic status were 
termed intact.  There was full extension but decreased 
flexion.  The assessment was right knee trauma/contusion with 
cartilaginous or ligamentous injury to be ruled-out.  In 
October 1982, D. L. Kreisberg, M.D., reported that the 
veteran had been wearing a right knee immobilizer and stated 
that he was improved.  Medial and lateral collateral ligament 
laxity was revealed.  He was to keep using his knee 
immobilizer and go to physical therapy.  

Ongoing treatment records in October 1982 show that he had 
limited right knee flexion to 50 degrees.  He suffered from 
medial right knee joint pain.  Lateral instability of the 
right knee was revealed.  He pursued physical therapy and was 
issued a cane.  Flexion improved to 120 degrees.  Extension 
reportedly did not lag.  He moved the right knee cautiously 
and slowly.  Patellar and medial and lateral joint line pain 
was elicited.  The right knee symptoms were described as 
slowly resolving.  He received hot pack and ultrasound 
therapy for the knee.  He followed an exercise with weights 
routine.  In November 1982, it was stated that the right knee 
pain had vastly improved.  

Wyman Park Health System records show that the veteran was 
seen in an emergency room for a 2-week history of headaches 
in July 1983.  They were described as sometimes frontal and 
sometimes occipital headaches.  Headaches reportedly went 
away in several hours but were not relieved with aspirin.  He 
related them to tension and having been laid-off.  There were 
no visual changes, motor weakness, ataxia or history of 
hypertension.  The head, eyes, ears, nose and throat were 
termed benign.  Pupils were equal, round, and reactive to 
light and accommodation.  Extraocular movements were full.  
Cranial nerves II to XII were intact.  Motor strength was 
termed good.  Gait was normal.  Deep tendon reflexes were 2 
plus throughout.  Tension headaches were diagnosed.  

Wyman Park Health System clinical records show, in September 
1983, that the veteran had sustained a left knee injury on a 
previous Saturday.  A great deal of pain over a fairly wide 
distribution was elicited.  In October 1983, he was advised 
to discontinue his left knee immobilizer as much as possible.  

Left knee stability was termed good.  He complained of a 
great deal of pain.  There was no significant effusion.  
History was later recorded that he had stepped in a hole and 
fallen on the left patella, straining the ligaments of the 
left knee.  He was weight bearing with a cylinder splint.  
Decreased medial-lateral stability of the left knee with pain 
of the left knee when stressed at the medial and lateral 
joint line was shown.  He was ambulatory with crutches and 
partial weight bearing.  He was described as jumpy, 
overreactive, and not fit for duty due to the left knee 
condition until November 1983.  He became ambulatory with a 
cane in October 1983.  

S. Koehler, M.D., reported in November 1983 that the veteran 
had persistent left knee pain.  Pain was localized at the 
patellar tendon.  Possible resolving patellar tendonitis was 
recorded.  He was taking aspirin.  Later in November 1983, 
the left knee was described as not pain-free but range of 
motion was termed within normal limits with mild crepitus.  
He was ambulatory without any assistive device.  He 
reportedly needed to increase left knee strength on a daily 
home exercise regimen.  Progressive resistive exercise had 
reached 8 pounds and he was to continue until he reached the 
goal of 15 to 18 pounds.  

The last notation in November 1983 indicated that left knee 
discomfort persisted mainly along the medial joint line, and 
less along the patellar tendon and the suprapatellar area.  A 
patellar compression test was negative.  There was no medical 
objection to his returning to his shipboard duties.  He 
walked with a stable knee and reportedly had good quadriceps 
function.  He was on Clinoril.  If he did not improve, the 
examiner reportedly would have recommended an operative 
arthroscopy to investigate possible chronic meniscal 
complaints of the medial meniscus.  

On the veteran's initial claim for VA compensation received 
in July 1989, he claimed service connection for "nerves."  
He also indicated that he had been treated for back and leg 
problems during active service.  He wanted massage therapy 
for his back.  Low back pain did increase on motion.  

On a VA examination in October 1989, the veteran complained 
that his back had bothered him ever since he had served as a 
paratrooper and had made 108 jumps.  His back reportedly hurt 
when he arose in the morning, if he sat for any length of 
time and when he got out of a chair.  He reportedly could not 
bend over for any length of time.  He also complained that 
his knees hurt if he stood for any length of time or walked a 
good distance.  He stated that his knees swelled from time to 
time, and then spontaneously would improve.  He reported 
having been unconscious for several minutes on several 
occasions following parachute jumps.  He recalled one 
occasion when he landed on his head and was unconscious for 
10 minutes.  

The veteran admitted to being rather tense.  He had never 
used alcohol or taken medication to relieve his anxiety and 
tension.  He reportedly slept fairly well but, according to 
his wife, talked in his sleep.  On the physical examination, 
he developed pain on forward flexion of the lumbar spine to 
60 degrees.  Hyperextension (backward extension) at 8 degrees 
caused pain.  Turning on the longitudinal axis (rotation) 
caused pain at 30 degrees, bilaterally.  Lateral flexion was 
to 40 degrees on the left and to 35 degrees on the right.  
Straight leg raising caused pain in the lumbosacral area at 
65 degrees.  

Examination of the knees revealed no deformity, limitation of 
motion, or swelling.  It was noted on the cardiovascular 
examination that he was not exercised because it hurt his 
knees, feet and back to jog.  X-ray examinations revealed 
that there were no abnormal findings of the lumbosacral 
spine, no abnormal bone or joint changes of the right knee, 
and some narrowing of the medial compartment of the left knee 
joint without other abnormality.  Examination of the head, 
face and neck was normal.  The neurological examination 
showed no evidence of cranial nerve involvement.  Deep tendon 
reflexes were all normal.  Position, vibratory sense, etc., 
were likewise normal.  The final diagnoses included low back 
pain and painful knees.  

On a VA psychiatric examination in November 1989, the veteran 
complained of headaches, occasional dizzy spells, humming in 
his ear, recurrent back pain, left leg numbness, 
forgetfulness, and a left eye cataract.  Other than mild 
irritability, he denied any significant psychiatric problems.  

The 62-year-old veteran was described as well developed and 
well nourished and appeared his stated age.  He was pleasant, 
cooperative, alert, and oriented to time, person, and place.  
Thought processes were goal directed with no looseness of 
association or flight of ideas.  Thought content showed no 
evidence of hallucinations, delusional thinking, or homicidal 
or suicidal ideation.  Mood was euthymic.  Affect had a full 
range and was appropriate.  Intellectual functions were 
grossly intact.  Judgment was adequate for hypothetical 
situations and insight appeared adequate.  The impression was 
expressed that he presented with a number of physical 
complaints, listed above, but showed no evidence of 
significant psychopathology.  A full neurological examination 
was recommended.  

On a VA examination in July 1991, the veteran reported that 
he had dislocated his right knee after a parachute jump in 
the 1980's.  He recalled having been hospitalized and that he 
had worn a cast from the waist down for six weeks.  After he 
recovered he continued parachuting.  He stated that he had 
low back pain after parachute jumps beginning around 1955 and 
continued to have intermittent pain.  He related that dizzy 
spells began following active service and he had these spells 
when he got out of bed sometimes and occasionally when he was 
excited.  

The veteran complained that his back pain was especially 
noticeable when he arose in the morning.  He reportedly had 
been told that he had flattening of the L2-L5.  The 
examination revealed some tenderness to fist percussion over 
the lumbar spine.  There was no scoliosis.  Anterior 
(forward) flexion of the lumbar spine was limited to 10 
inches from the floor.  Lateral flexion and posterior 
(backward) extension were termed not limited.  The knees were 
normal in appearance with no swelling, ligamentous weakness, 
limitation of motion, and grating.  He could do a deep knee 
bend with pain on complete flexion.  Knee jerks were one plus 
bilaterally.  X-ray examination of the lumbosacral spine 
revealed good alignment, well maintained vertebral heights, 
degenerative changes with marginal osteophytes at all levels 
from L2 to L5, narrowing of the intervertebral discs 
posteriorly at all levels from L2 to S1, particularly at L2-
3.  The sacroiliac and visualized hip joints appeared intact.  
The diagnoses included mild, infrequent dizzy spells possibly 
associated with positional changes or labile blood pressure 
and degenerative arthritis of the lumbar spine.  

The veteran had a personal hearing at the Board in June 1992.  
He confirmed his active service dated from October 1948 to 
September 1960 with prior National Guard service over a 
period of three and a half years.  During the National Guard 
period, he reportedly had gone to training twice a year.  
Transcript (T.) at pages 3-4 (3-4).  He testified that he had 
back problems when he was separated from active service such 
as problems bending over too long, then being hardly able to 
straighten up, and not being able to lean backwards very far.  
Back pain had been present then, and had continued.  T. at 5.  
He described an inservice parachute jump when he landed on 
his head, was buried in the ground about a foot and had to be 
hospitalized.  He was treated for back problems with 
contusions and bruises.  He stated that his back was painful 
and stiff.  T. at 6.  He recalled having been told that he 
had something wrong with L2 and L5 during active service.  

The veteran testified that he had been treated on occasion by 
private physicians following active service between 1960 and 
when he went into the Merchant Marines in 1963.  T. at 7-8.  
He had been prescribed a back brace by USPHS.  T. at 9.  He 
testified that his back problems had started and were the 
same as those during active service.  T. at 11.  He felt that 
his knee problems had resulted from parachute jumps during 
active service.  T. at 12.  He recalled one occasion during a 
training exercise during active service when he jumped off of 
a tank and his left knee gave way.  T. at 13.  His separation 
examination from active service did not include a knee 
examination even though he complained about his knees.  

The veteran stated that he received some treatment for his 
knees between 1960 and 1963.  T. at 14.  He described 
problems with his knees such as dislocation and being painful 
if he walked too much.  He also related that he had grinding 
of the patella.  T. at 15.  He recalled casting from the 
waist down during active service for dislocation of the 
patella, bilaterally, and he had experienced knee pain over 
the ensuing years.  T. at 16.  He reportedly had worked in 
the Merchant Marine from 1963 to 1988 as a boatswain aboard 
several ships for a few large steamship companies.  He worked 
on the deck above the engine room.  T. at 28.  


The veteran testified that he was discharged from active duty 
with a designation of personality disorder because he 
witnessed homosexual activity between officers when he was on 
a security detail and refused not to report it.  T. at 32-33.  
He stated that the same supervisors who had given him 
excellent efficiency reports over the 14 years he was on 
active duty suddenly changed his ratings to poor pursuant to 
his separation from active service.  T. at 36.  He testified 
that he had sleep problems that started during active service 
because of his upset and reaction to having been treated 
unfairly.  T. at 38.  He stated that he did not report any 
psychiatric problem to doctors following active service 
because he would have lost his job.  T. at 39.  He had been 
tense, nervous and anxious since active service.  T. at 39.  
He testified that he did have psychiatric problems involving 
nervousness, tension, flashbacks, due to having been framed 
and forced to leave active duty for false reasons, but he had 
not had any psychiatric treatment.  T. at 45.  

On a VA examination in November 1992, the 65-year-old veteran 
complained of low back pain radiating up and down the spine, 
stiffness of the lumbar spine, giving way of the left knee, 
occasional swelling and aching of the left knee, less severe 
symptomatology of the right knee, and the occasional wearing 
of braces for the lumbar spine and both knees.  On the 
physical examination, he appeared younger than his stated age 
and in excellent physical condition.  He walked easily and 
his legs were straight, muscular and symmetrical.  He walked 
on heels and toes without difficulty and a quarter knee bend 
was easily performed.  Full range of motion without swelling 
or instability of the joints was observed.  

There was laxity of the deep layer of the medial collateral 
ligament of the left knee and objective tenderness of the 
left knee capsule as it attached to the patella.  Reflexes of 
the lower extremities were normal.  There was loss of the 
normal lordotic curve and a slight increase in the normal 
thoracic curve in the lower portion.  There was no scoliosis 
or paravertebral lumbar muscle spasm.  Forward flexion was 
limited to 25 degrees.  Backward extension was to 15 degrees.  
Right and left lateral flexion, and rotation, were each to 30 
degrees.  Straight leg raising was termed normal.  

X-ray examinations revealed degenerative changes of the right 
patella and Pelligrini-Stieda disease of the right knee with 
no change since October 1989 and narrowing of the medial 
compartment of the left knee with associated degenerative 
changes without significant change since October 1989.  X-ray 
examination of the lumbar spine was associated with the 
veteran's account of being in a spica cast for two months in 
1951 secondary to a parachute jump and his belief that L2 and 
L5 may have been fractured.  The vertebral heights were well 
maintained.  No old or recent fractures were identified.  
Degenerative changes with marginal osteophytes at all levels 
from L2-L5 and relative narrowing of the intervertebral discs 
at all levels from L2 to S1, particularly at L2-3 were seen.  

There had been no change since July 1991.  Degenerative 
changes of the lumbar spine, as discussed, was the 
impression.  The final diagnoses included moderate 
degenerative arthritic changes of the lumbar spine, internal 
derangement of the left knee with narrow medial compartment 
and mild degenerative arthritis, and mild internal 
derangement of the right knee with Pelligrini-Stieda disease.  

On a VA psychiatric examination in November 1992, the veteran 
recounted how he was unfairly discharged from active service 
with the diagnosis of a progressive personality disorder 
after he reported an incident of sexual misconduct between 
two superiors.  He stated that he was angry, depressed and 
developed severe headaches because of that situation.  

On the mental status evaluation, his speech was initially 
controlled and then became pressured when he talked of the 
injustice he felt had been inflicted on him during active 
service.  He reportedly was preoccupied with a sense of 
having been victimized and subjected to injustice that had 
ruined his career in the active service and had led to 
financial difficulties.  He felt bitter and became tearful 
when recounting his experiences.  His mood was depressed with 
appropriate affect.  Judgment and insight appeared to be 
intact.  The diagnoses were chronic dystonic disorder with 
tension headaches.  There seemed to be no evidence of any 
significant personality disorder.  

The stress of his perceived injustice reportedly was a 
serious stressor that kept reactivating his anger, depression 
and tension headaches.  His global assessment of functioning 
(GAF) was at 60, for moderate symptoms and moderate 
difficulty in social and occupational functioning.  The 
examiner felt that the veteran's psychiatric disorder was 
associated with military service and that there was a 
diagnosis of personality disorder because there did not seem 
to be any evidence that the symptoms were due to any acquired 
psychiatric problem.  

The veteran had another hearing before a Board member at the 
RO in August 1995.  He testified that his knee problems began 
after the parachute jump when he landed on his head.  He 
stated that he had made about 75 more jumps after that 
incident, and his knees continued to bother him.  He 
described his knees as tending to slip out of joint, and he 
was seen for this during active service.  At one point, he 
was put in a cast from his ankles to his waist because of the 
problem.  T. at 3-4.  

The veteran explained that he did not always complain of the 
knee pain he was experiencing because it would interfere with 
his promotions.  Following service, after he joined the 
Merchant Marine, he went for knee treatment under the USPHS.  
T. at 4.  He began his postservice knee treatment in 1962 or 
1963.  He felt that the wear and tear on his knees from 
parachute jumping caused his disability.  T. at 5.  He also 
attributed his back disability to parachute jump activities 
during active service.  T. at 6.  He recalled a specific back 
injury from the parachute jump when he landed upside down and 
he was treated with physical therapy and a neck brace that 
extended down his back.  T. at 7.  

The veteran testified that he received heat treatments off 
and on for his back problems during active service.  He 
expressed that his duties in the Merchant Marine that 
involved pulling ropes and wires, etc., aggravated his back 
disability from the inservice injury.  He recalled receiving 
physical therapy for his back problems following active 
service.  T. at 8.  He testified that he had had a nervous 
disorder for 9 of the 16 years he had been in active service, 
and he had just lived with it.  He recounted the episode when 
he had reported on two superiors engaging in homosexual 
activity and he had been framed for stealing from a PX and 
court-martialed out of the service because of this report.  
T. at 13.  

When this happened the veteran only had four years to go for 
his retirement, and he went berserk and no longer wanted to 
stay in the service, so he was separated for psychiatric 
reasons.  He reportedly had threatened to beat up the company 
commander and anyone else with whom he came in contact.  He 
had stated that he would take the separation because of a 
personality disorder just to get out of the service.  T. at 
14.  He expressed that he became nervous and quick-tempered 
during active service.  T. at 21.  

On a VA psychiatric examination in September 1997, the 71-
year-old veteran related that he had run away from home when 
he was 7 years old because he was a bad boy.  He had dropped 
out of school in the 11th grade to work.  He had been married 
and divorced 5 times.  His longest marriage was 18 years and 
his shortest marriage was 2 years.  He had two sons from his 
first marriage.  He retired in 1991 when he became eligible 
for Social Security retirement benefits.  He had worked at 
multiple jobs, including working in a circus, driving a 
tractor-trailer, operating an elevator in the post office, 
and performing many other odd jobs.  His military experience 
consisted of training paratroopers.  

He had also served in the National Guard.  He expressed 
extreme anger at how he was discharged from active duty.  He 
felt that, after reporting the incident of sexual activity 
between two superior female officers, he had been constantly 
harassed and eventually driven out of the active service.  
After being kicked-out of the service, he stated that he was 
extremely depressed and contemplated suicide.  He had never 
tried to carry this out.  He complained of feeling depressed 
at times, headaches, waking up screaming and hollering at 
night, and abdominal cramps when he started to think of all 
the anger he felt.  He felt that his problems occurred from 
the time he was wrongfully discharged from the service.  

On the mental status evaluation, he was appropriately 
dressed.  He showed fairly good eye contact.  Mood was mildly 
depressed.  Affect was appropriate.  There was no evidence of 
auditory or visual hallucination, perceptual deficit, or 
psychosis.  

Cognitive functions of orientation and abstract thinking were 
intact.  He denied homicidal or suicidal ideas.  The 
diagnosis was dysthymia with tension headaches, no 
personality disorder, and remaining anger about the 
circumstances of his separation from active service, such 
appearing to be his primary source of stress.  His GAF score 
was 50.  

On a VA orthopedic examination in October 1997, the veteran 
gave a history of back problems from parachute jumps during 
active service, to include treatment with a chair-back type 
brace which extended from his hips to his nipple line.  He 
also recalled postservice treatment for low back pain and 
having been told he had vertebrae out of place.  He gave 
additional history of bilateral knee injuries during active 
service due to parachute jumping.  He reportedly had been 
told that his knee cartilage was out of whack.  

The veteran complained of low back aching three or four times 
a week with going up and down stairs and braking his 
automobile causing low back pain, which was relieved with 
heat.  He complained that his knees felt like they were going 
to give way, but he had no complaints of any knee pain, 
swelling, locking, crepitation, heat or redness.  On the 
physical examination his gait was normal without limping or 
listing.  His spine was straight.  Reportedly despite 
previous reports, he had a normal lordotic curve in the 
lumbar area.  There was no localized tenderness or muscle 
spasm of the lumbosacral spine.  Forward flexion, on coaxing, 
was to 90 degrees.  The remainder of motions around the 
lumbosacral spine were termed normal.  Reflexes and sensation 
were described as intact throughout the lower extremities.  

Peripheral circulation was intact.  There was no evidence of 
bilateral knee effusion.  Contour and Q-angles of both knees 
were termed normal.  There was no palpable tenderness over 
the joint spaces or on patellar compression.  Full range of 
motion of both knees was expressed with some mild subpatellar 
crepitation on flexion and extension.  Collateral and 
cruciate ligaments were termed intact.  There was no evidence 
of quadriceps atrophy.  X-ray examination of the lumbosacral 
spine showed diffuse degenerative disc disease, most severely 
at L4-5 and L2-3, with the former having vacuum disc 
phenomenon.  

The sacroiliac joints were remarkable for mild sclerosis on 
the left.  The impression was fairly pronounced degenerative 
changes at virtually all levels, but no subluxation or 
compression fractures.  X-ray examination of the right knee 
revealed some spurring of the patella at the insertion of the 
quadriceps tendon, as well as calcification adjacent to the 
distal femur, medially, attributed to Pellegrini-Stieda 
disease.  The right knee was otherwise termed unremarkable 
with no change compared to the previous film of the right 
knee in November 1992.  X-ray examination of the left knee 
revealed narrowing of the medial compartment of the knee with 
associated early degenerative changes.  The left knee was 
otherwise reportedly unremarkable with no change since the 
previous film of the left knee in November 1992.  

The impressions were Pellegrini-Stieda disease of the right 
knee and narrowing of the medial compartment of the left knee 
with some associated degenerative changes, without change in 
either knee since November 1992.  The final diagnoses 
included lumbosacral spine pain without objective findings 
and pain in both knees without objective findings.  

On a VA orthopedic addendum in January 1998, X-rays were 
described as showing generalized degenerative arthritis 
throughout the spine, involving all the lumbar vertebrae, 
with no localized changes characteristic of a specific 
injury.  They were generalized changes involving all the 
vertebrae reportedly typical of changes due to aging.  Thus, 
it was expressed that the veteran's spine condition did not 
result from trauma during active service.  X-rays of the left 
knee reportedly revealed minimal degenerative changes 
associated with the aging process and not with an injury and, 
thus, his knee complaints were expressed as not due to 
service or to an injury incurred during active service.  

On a VA psychiatric examination in January 1998, the 
veteran's history included that he had run away from home in 
1939 for approximately a year and had spent six months in a 
reform school.  An inservice head injury was described from a 
parachute jump with a partially opened chute in 1950 and a 
consequent loss of consciousness for about 10 minutes.  

The veteran reportedly had not noticed any change in his 
mood, cognition, memory, irritability, or ability to get 
along with workers until 1960, at which time he reported the 
incident of sexual activity he had seen and he reportedly had 
been discharged for doing so.  He had worked as a post office 
worker, an elevator operator and then in the Merchant Marine 
for 20 years, retiring in 1983.  He reported that he had an 
irritable mood only after 1961, feeling that the Army had 
served him poorly because of the incident he had reported and 
his subsequent unfair treatment.  He reportedly was without 
depressive symptomatology, suicidal or homicidal ideation, 
auditory or visual hallucinations, or generalized anxiety 
disorder symptomatology.  He only reported irritability and 
flying-off-the-handle verbally because of the unjust way he 
was treated in 1961.  

It was expressed that an anxiety disorder had been diagnosed 
recently and Valium had been prescribed.  He had recently 
reported a poor memory in the last year with the inability to 
remember names and numbers.  On the mental status 
examination, he was pleasant, cooperative, smiling, and 
laughing.  He kept good eye contact and his behavior was 
termed appropriate.  His speech was normal in rate, rhythm 
and tone.  Psychomotor status was termed normal.  His mood 
was expressed in terms of "I'm okay."  Thought content and 
processes were shown as without abnormality.  Affect was 
termed congruent and full.  Cognitive function was expressed 
as alert and oriented to time, person, place and situation.  
His immediate memory was 3/3.  His longer term memory was 0 
for 3.  He could not name any presidents.  He recitation of 
serial sevens, abstractions and contrasting programs were 
normal.  

The VA examiner's impressions in January 1998 were that it 
did not seem from the veteran's history that there was a 
connection between the inservice head injury and his 
subsequent irritable longstanding personality style.  He 
reportedly had a recent poor memory that was very bad on 
naming (the presidents) and recalling objects.  He stated 
that his memory problems had only been present for five years 
and that his functioning in the Merchant Marine for 20 years 
and as a post office worker was only impaired by his 
irritability subsequent to his perceived unfair treatment 
after reporting on the sexual indiscretions he had witnessed 
during active service.  

The veteran reportedly needed no further psychiatric testing.  
Even though he had memory problems, his executive functioning 
reportedly was without difficulty, and he could complete his 
activities of daily living.  He reportedly did not fit the 
criteria for dementia, as there was no significant impairment 
in social/occupational functioning representing a significant 
decline from his previous level of functioning.  The 
diagnosis was expressed as to rule-out dementia   Mild social 
stress was indicated.  His GAF score was 75.  

Criteria

The veteran's claims are based on assertions of entitlement 
to service connection for various disabilities stated to have 
been incurred in or aggravated by active military service.  
In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303.

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b).  Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  

In that regard, the Board further notes that the Court has 
recently held that a claim based on chronicity may be well-
grounded if 1) the chronic condition is observed during 
service, 2) continuity of symptomatology is demonstrated 
thereafter and 3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 489 (1997).  Although a layperson is competent to 
testify as to observable symptoms, a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  

When a veteran, who has served for ninety days or more after 
December 31, 1946, manifests arthritis to a degree of 10 
percent or more within one year after separation from 
service, that disease may be presumed to have been incurred 
as a result of active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 . This is a rebuttable 
presumption.  

A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but, if not, 
there must then be shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  In that same light, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

In each case, the Board must determine whether the existing 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern or action or behavior will be accepted as showing 
preservice origin.  Personality disorders as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Analysis

The Board notes that the veteran's claims are well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  The Board is also 
satisfied that all relevant and available facts have been 
properly developed.  The veteran has been examined by VA in 
connection with his claims and has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board finds all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained, 
and no further assistance is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

Left Knee

The service medical records show that the veteran's first 
left knee complaint involved dislocation of the patella in 
July 1956.  However, no objective left knee abnormality was 
detected until hospitalization in January and February 1958, 
when the left patella reportedly was loose.  Subsequent 
inservice clinical evaluation showed no lasting left knee 
difficulty and the first postservice indication of left knee 
problems followed an injury to the back of the knee in 
November 1967, approximately seven years following separation 
from active service.  At that time a contusion of the left 
leg was identified and, in December 1967, he complained of 
knee pain.  Fibrositis of the left lower extremity was the 
impression.  

The next incident of clinical treatment for the left knee 
followed a January 1971 injury that reportedly caused 
persistent left knee pain, swelling and locking.  Objective 
tests revealed no left knee abnormality.  His next left knee 
injury reportedly occurred in September 1983 with resultant 
pain, ligament strain, decreased medial-lateral stability, 
possible patellar tendonitis, and crepitation.  

On the VA examination in October 1989, his knee reportedly 
was painful enough to prevent jogging.  X-ray examination at 
that time revealed medial compartment narrowing of the left 
knee.  On the VA examination in November 1992, laxity of the 
medial collateral ligament of the left knee and tenderness 
around the patella were shown.  The X-ray findings had not 
changed since October 1989.  The latest examination in 
October 1997 showed no left knee abnormality except mild 
subpatellar crepitation on motion and essentially the same 
findings on X-ray examination as those previously identified, 
since October 1989.  The orthopedic addendum in January 1998 
shows the medical opinion that the left knee findings of 
minimal degenerative changes were associated with the aging 
process and not related to inservice injury.  

Based on the complete evidence of record, it seems clear that 
the questionable patellar laxity of the left knee during 
service was not lasting or chronic, and is not currently an 
aspect of left knee disability.  Current left knee disability 
was not shown until long after active service, beginning on 
the X-ray examination in October 1989.  Left knee laxity had 
been identified after postservice injuries, but has not been 
a consistent finding.  No left knee instability is shown to 
be present.  

The only other objective manifestation of left knee 
disability is crepitation on motion, and this finding was not 
revealed until long after active service and postservice left 
knee injuries.  To the extent that mild degenerative changes 
of the left knee may represent arthritis associated with 
aging, such manifestations were not shown during or until 
many years following active service, and are not traceable to 
any inservice disease or injury.  These changes were first 
identified in November 1992 and were described as not changed 
since October 1989, even though the contemporaneous X-ray 
report in October 1989 did not include any degenerative 
change.  Even so, any degenerative change of the left knee 
manifested for the first time in October 1989 would not 
support presumptive service connection for arthritis more 
than 29 years following active service.  


While the veteran did show some left knee changes during 
active service, they are not shown now.  They did not 
demonstrably result in current left knee disability.  His 
claim that inservice parachute jumps with related left knee 
stress caused his current left knee disability is without 
medical support, as the left knee was not shown to be 
chronically disabled until long after active service, 
following intercurrent, postservice injury.  The objective 
left knee problems during and since active service support 
the plausibility of his claim but the preponderance of the 
evidence establishes that current left knee disability had 
its inception many years subsequent to active service.  

Right Knee

The first right knee abnormality was shown during active 
service, in June 1955, when the veteran suffered a contusion 
of the right knee.  This was followed in July 1956, by 
complaints of right knee dislocation.  The first objective 
findings of right knee disability were in January 1958, when 
swelling and quadriceps atrophy were shown with a report of 
severe right knee pain.  He was hospitalized for this 
condition.  "Chronic" right knee dislocation was indicated.  
Nevertheless, right knee ligaments were shown to be stable 
and no cartilage injury was revealed.  The right patella was 
shown to be loose.  X-ray examination of the right knee was 
entirely normal.  

Even though osteoarthritis of the right knee was recorded as 
an impression in August 1958, there was no objective 
evidence, to include X-ray evidence, of this disease.  While 
he complained of a trick or locked knee on the August 1960 
separation examination, the clinical evaluation showed normal 
lower extremities.  His first postservice right knee problem 
is shown to have followed a fall in September 1982, more than 
20 years following active service.  He had sustained medial 
collateral ligament strain of the right knee.  Soft tissue 
calcification by X-ray was interpreted as possible evidence 
of Pelligrini-Stieda fracture.  Flexion was limited and 
tenderness to palpation was elicited.  This was the first 
indication of the radiographic abnormality suggestive of 
Pelligrini-Stieda disease, and followed the post-service 
injury.  The X-ray evidence during active service, at the 
time of the January 1958 hospitalization, had shown no right 
knee abnormality.  

The findings in October 1982 indicated medial collateral 
ligamentous laxity and lateral instability of the right knee.  
On the next right knee examination, in October 1989, no right 
knee abnormality was detected by physical and X-ray 
examination.  In July 1991, it was shown that the prior right 
knee instability had resolved, as the right knee was without 
swelling, ligamentous weakness, limitation of motion, or 
grating.  In November 1992, again, the right knee examination 
revealed no ligamentous laxity or other abnormality except 
for X-ray evidence of degenerative changes of the right 
patella and Pelligrini-Stieda disease unchanged since October 
1989.  

Even though the contemporaneous report of X-ray examination 
in October 1989 failed to indicate any right knee 
abnormality, the November 1989 findings were consistent with 
the findings following the right knee injury in September 
1982.  None of these findings was evident prior to the 
September 1982 right knee injury.  On the October 1997 
examination, little right knee disability was shown.  While 
he complained that inservice right knee injury from parachute 
jumps had damaged the ligaments, that examination showed no 
abnormality of gait, reflexes, sensation, circulation, 
effusion, contour Q-angle, tenderness, range of motion, 
quadriceps atrophy or collateral or lateral ligaments.  

There was only objective evidence of crepitation of the right 
knee on flexion and extension, and the X-ray evidence of 
patellar spurring and calcification attributed to Pelligrini-
Stieda disease.  None of the current right knee findings were 
shown during or until many years following active service, 
and none can be attributed to any injury or disease during 
active service.  

Hence, while the veteran feels that his current right knee 
disability is related to parachute jumps and inservice 
manifestations, the complete medical evidence shows that the 
current manifestations of right knee disability were not 
present during or until many years following active service, 
and followed post-service right knee injury about 22 years 
following separation.  

The X-ray evidence concurrent with service was entirely 
normal for the right knee.  No lasting right knee disability 
occurred during active service, and no chronic right knee 
disability was shown therein.  Certainly degenerative changes 
of the right knee on X-ray examination were not manifested 
prior to 1982, and could not be a basis for presumptive 
service connection, even if they did signify arthritic 
change.  The changes interpreted as manifestations of 
Pelligrini-Stieda disease were first manifested following the 
injury in 1982, not during or until many years following 
active service.  Accordingly, while manifestations of a right 
knee disability were present during active service and are 
present currently to support a plausible claim, the 
preponderance of the evidence establishes that the current 
right knee disability was not present during active service 
and did not result from any inservice disease or injury.  

Lumbosacral Spine

The first medical evidence of low back problems was reported 
during active service in January 1950.  Objective findings at 
that time did include limitation of motion and muscle spasm.  
Lumbar back strain was diagnosed.  In August 1950, back 
problems were related to a troop jump exercise.  In February 
1951, the veteran injured his back when he fell on some ice 
and tenderness was elicited, but no other abnormality was 
detected and X-ray examination revealed no abnormality.  

Tenderness resolved and his lumbosacral spine was 
characterized as asymptomatic following treatment.  He 
experienced back injuries from a fall in September 1952 and a 
back contusion playing football in August 1953.  Acute 
myositis of lumbar muscles was shown in September 1953.  He 
returned to duty shortly thereafter.  No additional 
lumbosacral spine abnormalities were detected during active 
service, or prior to a fall about 8 years following active 
duty, in May 1968, resulting in lumbosacral strain.  
Nevertheless, this condition is shown to have resolved with 
treatment and he returned to work in September 1968.  His 
next lumbar spine injury is shown to have occurred in 
February 1979, from a fall on some ice, resulting in 
limitation of motion, and pain, most of which had resolved by 
April 1979, and was medically expected to dissipate 
completely by May 1979.  

About a year later, in June 1980, he was rear-ended in a car 
accident and experienced low back strain with pain and muscle 
spasm as a result.  This condition was medically 
characterized as resolving in August 1980.  

Following a fall backwards in February 1982, X-ray 
examination revealed arthritis of the lumbar spine for the 
first time.  Pain and limitation of motion ensued.  The next 
findings of lumbar spine disability were on the VA 
examination in October 1989, when limitation of motion with 
pain but no X-ray finding of lumbosacral spine abnormality 
was shown.  Degenerative arthritis of the lumbar spine with 
specific X-ray findings of osteophytes and narrowed discs was 
first manifested on the VA examination in July 1991, some 30 
plus years following active service, when the veteran was in 
his 60's.  

The veteran's claim of vertebral fractures during active 
service was countered by the X-ray evidence in November 1992, 
which specifically showed no old or recent fractures and 
well-maintained vertebral heights.  This X-ray examination 
was entirely consistent with the prior X-ray examination in 
July 1991, in that there had been good alignment and well 
maintained vertebral heights on the earlier X-ray 
examination, as well.  Likewise, no prior X-ray examination, 
particularly the essentially negative X-ray examination in 
February 1951, revealed any finding suggestive of lumbar 
vertebral fracture or other lumbar vertebral injury.  The 
previously specified degenerative changes of the lumbar spine 
were confirmed by the X-ray examination in November 1992.  
Limitation of lumbar spine motion was specified on the 
November 1992 physical examination, and moderate degenerative 
arthritic changes of the lumbar spine were diagnosed.  

The latest VA examination in October 1997 showed essentially 
no physical finding of any lumbosacral spine abnormality with 
a normal gait, a straight spine, a normal lordotic curve 
(reportedly despite prior reports to the contrary), no 
tenderness, no muscle spasms, and essentially normal range of 
motion (with coaxing to get forward flexion to 90 degrees).  
The previous X-ray findings were confirmed, without any new 
finding of subluxation or compression fracture.  

The addendum in January 1998 provided medical opinion 
evidence that the current lumbosacral spine disability is not 
related the any inservice trauma, from parachute jumps or 
otherwise.  In fact, there is no X-ray evidence of any past 
lumbar spine injury.  The lumbar spine injuries during active 
service were in the nature of symptomatic flare-ups with no 
lasting effects.  X-ray examinations of the lumbar spine were 
essentially normal until the early 1980's, more than 20 years 
following active service, when the veteran was in his late 
50's.  The arthritis shown since that time has been medically 
characterized as degenerative, not traumatic, in nature and 
brought on by the aging process.  

There has been no objective evidence that any inservice 
injury resulted in chronic, as distinguished from acute, 
transitory and self-limited, lumbar spine disability, and no 
current manifestation of chronic lumbar spine disability is 
shown to have been present during or until many years 
following active service.  Accordingly, while the occurrence 
of lumbar spine injuries during active service is 
acknowledged, and current, chronic lumbar spine disability is 
shown, the preponderance of the evidence does not support the 
claim that the current lumbar spine disability, essentially 
degenerative arthritis, was present during or until many 
years following active service, or that it resulted from any 
inservice injury.  

Psychiatric Disability

The first neuropsychiatric abnormality of record occurred in 
conjunction with a parachute jump in February 1952 following 
which the veteran complained of headache and dizziness.  
There was sinus tenderness and skull X-ray findings 
suggesting calcification in the superior mid-section of the 
skull, but no old or recent fracture.  The medical 
significance of this X-ray finding has not been clarified, 
before or since.  In September 1952, headaches were 
associated with eye strain.  

The next indication of a psychiatric nature was the record of 
somatic complaints in May 1958, in conjunction with knee 
symptomatology.  No other psychiatric abnormality was shown 
at that time.  In November 1959, his manner regarding 
symptomatology of migratory back pain and nausea was viewed 
as peculiar in his lack of concern and a psychogenic 
disturbance was recorded.  

The psychiatric evaluation in June 1960 revealed a chronic 
moderate passive aggressive personality disorder with 
serious, chronic personality-behavior problems involving 
paranoid, passive aggressive and anti-social characteristics, 
anxiety, and concern about his future.  It was specified that 
his anxiety and concern for the future were appropriate under 
the circumstances.  No underlying psychiatric disease, 
psychosis or severe psychoneurosis was detected.  The 
examiner's discussion clarified that the one and only 
psychiatric disorder based on that evaluation was a chronic 
personality disorder classified as passive aggressive.  It 
also was clear that the recommendation to separate him for 
unsuitability was not due to the personality disorder as 
such, but rather on his actual observed performance.  

It was that performance which had been viewed as unacceptable 
and necessitated unsuitability for further service due to a 
chronic personality disorder.  This personality disorder was 
shown on the August 1960 separation examination to have pre-
existed active service, and had not developed in line of 
duty.  No underlying, concomitant or acquired psychiatric 
disorder was shown during active service.  Under the 
provisions of 38 C.F.R. § 3.303(c), a personality disorder 
alone is not subject to service connection.  

While the veteran states that his psychiatric disorder is in 
the nature of anger from having been treated unfairly and 
separated from active service prematurely and unjustly, the 
clinical evidence does not support his view.  In explanation, 
he states that pertinent records were lost, but the available 
records show only that his inservice behavior became 
unacceptable for retention in the active service, and he was 
found unsuitable in connection with a chronic, passive-
aggressive personality disorder, which cannot, in and of 
itself, be considered a service connected disability.  

Following service, he had no psychiatric complaints, and no 
psychiatric disorder was found, over many years of clinical 
treatment for multiple maladies.  On the contrary, when his 
neuropsychiatric status was evaluated following a fall and 
loss of consciousness for 10 minutes in April 1981, there 
were no neurologic residuals detected and he was oriented to 
time, person and place with an appropriate affect.  

The veteran was treated for headaches in July 1983, but they 
reportedly originated from tension due to his having been 
laid off.  No superimposed psychiatric or neurologic disorder 
was detected.  His first contemporaneous postservice 
complaint of "nerves" related to active service 
circumstances was in conjunction with his claim in July 1989, 
about 29 years following active service.  The VA examination 
in October 1989 recorded complaints of anxiety and tension.  

For the first time, he gave a history of head injury with 
loss of consciousness during active service, which was not 
shown in the service medical records, and no neurological 
abnormality was detected.  The psychiatric examination 
revealed no "significant psychopathology."  It was noted 
that mild irritability was the only "psychiatric problem," 
but no corresponding objective indication of acquired 
psychiatric disease, or even the previously identified 
personality disorder, was found.  

On the VA examination in July 1991, the veteran complained of 
dizzy spells that were related to parachute jumps during 
active service.  These spells were clinically ascribed to 
positional changes and labile hypertension.  No 
neuropsychiatric 
abnormality was shown.  For the first time, on the VA 
examination in October 1992, a chronic acquired psychiatric 
disorder was diagnosed as a chronic dystonic disorder with 
chronic headaches.  The symptomatology at that time was 
entirely 
subjective, and had not been present on previous mental 
status evaluations.  

The veteran presented anger, depression and severe headaches 
due to the long ago unfairness to which he reportedly had 
been subjected by his separation from active service for 
unsuitability.  His previous complaints of headaches had been 
clinically related to tension from job difficulties.  The 
examiner's conclusions in October 1992 were conflicting.  It 
was stated that the veteran's "psychiatric disorder" was 
viewed as associated with active service.  It was also stated 
that there was a diagnosis of a personality disorder because 
there did not seem to be any evidence that his symptoms were 
related to any acquired psychiatric disorder.  Earlier on 
that psychiatric examination, the examiner recorded that 
there did not seem to be any personality disorder.  



With these conflicting and inconsistent psychiatric findings, 
it is necessary to view the October 1992 examination in the 
context of the entire record.  In so doing, it is shown, at 
least, that the only psychiatric disability entity shown 
during active service was a personality disorder, which 
cannot be service connected, and there is no train of adverse 
psychiatric symptomatology since active service to relate any 
current abnormality to the claimed anger, depression and 
headaches subjectively reported by the veteran more than 30 
years following active service as having been engendered by 
his unfair treatment during service.  Of compelling probative 
weight in this overview of the complete evidence are the 
entirely normal neuropsychiatric examinations in April 1981 
and November 1989.  

On the VA psychiatric examination in September 1997, the 
veteran continued his subjective complaints of anger and 
depression related by him to inservice injustice.  Again, 
there was no clinical corroboration of his subjectively 
reported history of unfair treatment during active service 
followed since that time by depression, suicidal thoughts, 
headaches, nightmares from which he awakened screaming and 
hollering, and abdominal cramps from anger.  The only 
abnormal mental status finding was mild depression.  
Dysthymia with tension headaches was diagnosed, with the 
primary psychosocial stressor being his anger.  

On the psychiatric examination by VA in January 1998, the 
only symptoms were irritability and losing his temper when he 
recalled the unfair way he had been treated during active 
service.  On this mental status evaluation, he did not show 
depression, suicidal or homicidal ideation, auditory or 
visual hallucinations, or any symptomatology of a generalized 
anxiety disorder.  The only objective abnormality was a 
developing memory impairment of about 5 years' duration.  It 
was expressly concluded that there was no connection between 
claimed inservice head trauma from parachute jumping and the 
veteran's subsequent "irritable longstanding personality 
style."  





There specifically was no impairment of executive function or 
performance of the activities of daily living.  There 
expressly was no dementia, as the veteran showed no 
significant impairment in social and occupational 
functioning.  Only mild social stress was reported.  No 
acquired psychiatric disorder was found to be present.  

In light of the complete psychiatric evidence in this case, 
it is concluded that the veteran has had a personality 
disorder and there is no convincing evidence that he now has 
an acquired psychiatric disability that is traceable to 
inservice disease or injury.  It is re-emphasized that the 
only disability entity of a psychiatric nature shown during 
active service was a personality disorder, which cannot be 
service connected in and of itself.  No additional or 
superimposed psychiatric disorder was shown during active 
service or for many years thereafter.  

It is questionable on the basis of the last three psychiatric 
evaluations what the classification of his psychiatric 
problems should be, as each examination was substantially 
different, even though they were all accomplished within a 
period of about 6 years.  The last such examination found no 
acquired psychiatric disorder, and the first such examination 
was equivocal and conflicted.  In view of the complete 
evidence of record, discussed and analyzed in detail above, 
the Board must conclude that the only psychiatric disorder 
during active service, a personality disorder, is not subject 
to service connection, and no postservice psychiatric 
disorder, however classified, is shown to have resulted from 
any injury or disease coincident with active service.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a psychiatric disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

- 19 -


